Title: To George Washington from William Fitzhugh, 15 September 1798
From: Fitzhugh, William
To: Washington, George

 

My dear Sir
Ravensworth 15th Sepr 1798

I have been three Days in Alexandria, where I was in Hopes of meeting with Mr Joseph Lewis, but something I suppose has happen’d to prevent his being there at the appointed Time—I am sorry it was not in my Power to have spent a Day with you—If Mr Lewis shoud come down, he will certainly send his Horse to you but I beg you to remember that I have not purchased him, & that there is not the least necessity for your taking him, unless he is perfectly to your liking—I fear the Horse you have lately bought, will not answer your Purpose—He has very great Teeth which I am persuaded Genl Spotswood knew nothing of—With good Wishes for yourself, & Family, I am dear Sir your Aff. & Ob. Sert

Wm Fitzhugh

